Opinion issued March 26, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00036-CV
____________

DARRON M. ANDERSON AND VENUS ANDERSON, Appellants

V.

BARRY LEE, Appellee




On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 2008-69027




MEMORANDUM  OPINION
          Appellants have filed an unopposed  motion to dismiss the appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.